           Case 1:19-cv-06374-LLS Document 12 Filed 04/29/20 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEHAN ZEB MIR, MD,
                           Plaintiff,
                    -against-                                        1:19-CV-6374 (LLS)
HOWARD ZUCKER, M.D., Current                                      ORDER OF DISMISSAL
Commissioner N.Y. Department of Health-In
Individual & Official Capacity, et al.,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

       On November 1, 2019, Chief Judge Colleen McMahon dismissed this pro se action, but

granted Plaintiff, who has paid the relevant fees, leave to replead his claims in an amended

complaint to be filed within 30 days. On December 4, 2019, Chief Judge McMahon granted

Plaintiff a 45-day extension of time. Plaintiff filed his amended complaint on January 22, 2020,

along with a “Memorandum in Support of Filing First Amended Complaint” (“memorandum”).

(ECF 7 & 8.) On February 10, 2020, Plaintiff filed a consent to receive electronic service of

Court documents (ECF 9), a motion for permission for electronic case filing (ECF 10), and a

letter in which he requests to appear before the Court “before [it] takes any further adverse

action” (ECF 11, at 2), which the Court construes as a request for oral argument. On March 31,

2020, this action was reassigned to the undersigned.

       In his amended complaint, Plaintiff asserts claims under 42 U.S.C. § 1983 that the

defendants violated his federal constitutional rights, as well as claims under state law. 1 He seeks

damages and both preliminary and permanent injunctive relief.


       1
         Plaintiff asserts claims under state law under both the Court’s diversity and
supplemental jurisdiction. But because Plaintiff is a citizen of California, and sues other citizens
of California, the parties are not diverse. See 28 U.S.C. § 1332(a). The Court therefore
             Case 1:19-cv-06374-LLS Document 12 Filed 04/29/20 Page 2 of 16



        In his memorandum, Plaintiff argues (1) “there is no immunity for performing

‘ministerial acts’ and in Section 1983 action for injunctive relief and under the Eleventh

Amendment for violation of federal law,” (2) the doctrine of issue preclusion does not apply to

this action, and (3) the doctrine of claim preclusion does not apply to this action. (ECF 8, at 2.)

For the reasons discussed below, the Court dismisses this action.

                                    STANDARD OF REVIEW

        The Court has the authority to dismiss a complaint, even when the plaintiff has paid the

relevant fees, if it determines that the action is frivolous, see Fitzgerald v. First E. Seventh

Tenants Corp., 221 F.3d 362, 363-64 (2d Cir. 2000), or that the Court lacks subject-matter

jurisdiction, see Fed. R. Civ. P. 12(h)(3); Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583

(1999). Courts can also dismiss a complaint, or portion thereof, for failure to state a claim on

which relief may be granted after giving the plaintiff notice and an opportunity to be heard.

Wachtler v. Cnty. of Herkimer, 35 F.3d 77, 82 (2d Cir. 1994). The Court is obliged, however, to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in

original).

                                          BACKGROUND

A.      The November 1, 2019 order

        In her November 1, 2019 order, Chief Judge McMahon recounted Plaintiff’s previous pro

se civil actions in this Court in which he challenged California and New York officials’ efforts to




understands Plaintiff’s amended complaint as asserting claims under state law solely under the
Court’s supplemental jurisdiction. See 28 U.S.C. § 1367(a).


                                                   2
         Case 1:19-cv-06374-LLS Document 12 Filed 04/29/20 Page 3 of 16



revoke his California and New York medical licenses; those actions are: (1) Mir v. Shah, 1:11-

CV-5211 (“Mir I”), in which Plaintiff challenged his then-pending New York administrative

medical disciplinary proceeding, and (2) Mir v. Bogan, No. 1:13-CV-9172 (“Mir II”), in which

Plaintiff sought monetary relief from those California and New York officials who, by then, had

revoked his California and New York medical licenses. (ECF 3, at 2-4.)

       Chief Judge McMahon then dismissed, under the doctrine of issue preclusion, Plaintiff’s

federal claims in this action against the New York officials who either prosecuted Plaintiff in his

New York medical disciplinary proceeding, presided over that proceeding, revoked his New

York medical license in or about January 2013, or enforced that revocation. (Id. at 7-10.) She did

so because previously, in Mir II, District Judge Paul G. Gardephe of this Court held that the New

York officials were immune from suit, and Plaintiff was therefore precluded from suing those

same defendants and relitigating the issue of their immunity in this action. (See id.) Chief Judge

McMahon also held that even if issue preclusion did not bar Plaintiff’s claims against the New

York officials, she would still dismiss Plaintiff’s § 1983 claims against them because, under the

doctrine of absolute judicial immunity, they are immune from suit for damages and injunctive

relief in their individual capacities, and under the doctrine of Eleventh Amendment immunity,

they are immune from suit for damages in their official capacities. (Id. at 10 n.9.)

       Chief Judge McMahon further dismissed, under the doctrine of claim preclusion,

Plaintiff’s federal claims in this action against those California officials whom Plaintiff sued in

Mir II, and their successors, who were either involved in the medical disciplinary proceedings

that resulted in the revocation of Plaintiff’s California medical license, enforced the revocation,

reported the revocation to New York officials, or have the authority to reinstate Plaintiff’s

California medical license. (Id. at 10-13.) She did so because Plaintiff was asserting, in this




                                                  3
           Case 1:19-cv-06374-LLS Document 12 Filed 04/29/20 Page 4 of 16



action, claims that he either did assert or could have asserted against the California officials in

Mir II, and because Judge Gardephe adjudicated Plaintiff’s claims against those officials on the

merits in Mir II. (See id. 12-13.)

       In addition, Chief Judge McMahon dismissed, under the doctrine of absolute witness

immunity, Plaintiff’s remaining claims against any individual who testified or otherwise gave

evidence in Plaintiff’s California medical disciplinary proceedings. (Id. at 13-14.) She dismissed

Plaintiff’s claims under 42 U.S.C. § 1981 against any private entities because he failed to allege

any facts suggesting that those entities had discriminated against him because of his race,

ancestry, or ethnic characteristics. (Id. at 14.) And she dismissed Plaintiff’s claims of conspiracy

under 42 U.S.C. § 1983 and 42 U.S.C. § 1985(3), and his associated claims under 42 U.S.C.

§ 1986 because Plaintiff failed to allege sufficient facts to state those claims. (See id. at 14-15.)

       Because Chief Judge McMahon dismissed all of Plaintiff’s federal claims, she declined to

exercise supplemental jurisdiction over his claims under state law. (Id. at 15.) 2

       Chief Judge McMahon dismissed this action in its entirety, but granted Plaintiff leave to

replead his claims in an amended complaint. (See id. at 15-16.)

B.     The amended complaint and Plaintiff’s legal arguments

       Plaintiff names as defendants in his amended complaint some of the same individuals that

he named in his original complaint (or the successors of those individuals) – the California and

New York officials who either presided over or prosecuted Plaintiff’s California or New York

medical disciplinary proceedings, revoked Plaintiff’s California and New York medical licenses,

enforced either revocation, or reported the California revocation to New York officials and


       2
          Plaintiff attempted to assert his claims under state law under the Court’s diversity
jurisdiction. But because he did not allege that the parties were diverse, the Court could only
consider those claims under its supplemental jurisdiction. (See ECF 3, at 1 n.2.)


                                                   4
         Case 1:19-cv-06374-LLS Document 12 Filed 04/29/20 Page 5 of 16



others, as well as individuals who either testified or gave other evidence during Plaintiff’s

California medical disciplinary proceedings, and his former employers (hospitals), supervisors,

and coworkers.

       Plaintiff seeks preliminary and permanent injunctive relief. He asks the Court to reinstate

his California and New York medical licenses, and to enjoin the defendants who are California

and New York medical officials from enforcing their revocations of those licenses. He also seeks

damages. He asserts claims under 42 U.S.C. § 1983 that the defendants violated his federal

constitutional rights. Plaintiff additionally purports to assert claims under 18 U.S.C. § 1851 (a

statute addressing coal depredations) and states that the defendants have intentionally interfered

with interstate commerce. (ECF 7, at 121-22.) He further asserts claims under state law.

       Plaintiff alleges that the California and New York officials revoked his California and

New York medical licenses without providing him notice or a hearing. He also alleges that newly

discovered information will exonerate him and warrant the reinstatement of his California and

New York medical licenses. He asserts that Chief Judge McMahon did not correctly apply the

law when she dismissed this action. The Court can construe Plaintiff’s amended complaint as

asserting claims under 42 U.S.C. §§ 1983, 1985(3), and 1986, and under state law.

       Plaintiff argues in his memorandum that the California and New York officials are not

immune, under the Eleventh Amendment, from suit for his claims under § 1983, including his

claims for injunctive relief. He specifically argues that the California officials are not immune

from suit for his claims arising from those officials’ acts of “falsely” reporting the revocation of

his California medical license to “the National Data Bank” and to New York officials. (ECF 8, at

13-19.) He also specifically argues that the New York officials are not immune from suit for his

claims arising from those officials’ acts of “falsely” reporting the revocation of his New York




                                                  5
          Case 1:19-cv-06374-LLS Document 12 Filed 04/29/20 Page 6 of 16



medical license to “the National Data Bank,” and to California and Pennsylvania officials. (Id.)

He further argues that the doctrines of issue preclusion and claim preclusion do not bar his

claims in this action. (Id. at 19-30.)

                                          DISCUSSION

        In his amended complaint, Plaintiff asserts the same claims that he asserted in his original

complaint. His memorandum is essentially an attempt to seek reconsideration of Chief Judge

McMahon’s November 1, 2019 order. For the reasons discussed below, Plaintiff’s legal

arguments are without merit, and this action must be dismissed.

A.      Plaintiff’s claims against the New York officials

        In Mir II, Judge Gardephe dismissed Plaintiff’s claims for damages against those New

York officials who conducted Plaintiff’s New York medical disciplinary proceeding, in their

individual capacities, on the grounds that those defendants were protected by the doctrine of

absolute judicial immunity. See Mir II, No. 13-CV-9172, 2015 WL 1408891, at *10-18

(S.D.N.Y. Mar. 26, 2015), aff’d, 668 F. App’x 369 (2d Cir. 2016) (summary order). In the

present action, Chief Judge McMahon dismissed Plaintiff’s claims against the New York

officials as barred under the doctrine of issue preclusion, also known as collateral estoppel,

because “Judge Gardephe’s previous adjudication in Mir II that the New York Defendants (or

their predecessors) are immune from suit from damages was an adjudication on the merits of that

issue for the purpose of applying the doctrine of issue preclusion.” (ECF 3, at 7-10.)

        In his amended complaint, Plaintiff again names those New York officials (or their

successors or predecessors), and in his memorandum, he argues that those defendants are not

immune, and that the doctrine of issue preclusion does not bar him from relitigating the issue of

their immunity. Specifically, he argues that in this action, the doctrine of issue preclusion does

not apply to his claims for injunctive relief against the New York officials because in Mir II,


                                                 6
          Case 1:19-cv-06374-LLS Document 12 Filed 04/29/20 Page 7 of 16



Judge Gardephe held that the New York officials were only immune from suit for damages. (See

ECF 8, at 20-21.) He also argues that because Judge Gardephe did not give him a chance in

Mir II to amend his complaint to seek injunctive relief against the New York officials, he was

denied a full and fair proceeding in that action, and therefore, issue preclusion should not bar his

claims for injunctive relief against the New York officials in this action. (See id. at 22.) He

further argues that new information prevents issue preclusion from barring his claims against the

New York officials. (See id. at 21-22.)

        The New York officials are, however, immune from suit. And the doctrine of issue

preclusion bars Plaintiff from relitigating the issue of their immunity.

                Plaintiff cannot relitigate the issue of the New York officials’ immunity from
                suit, no matter the relief he seeks in this action.

        Plaintiff argues that in this action, he can assert claims for injunctive relief against the

New York officials because the only issue Judge Gardephe previously adjudicated on the merits

in Mir II with respect to those officials was their immunity from suit for damages. (See id. at 20-

21.) But the doctrine of issue preclusion bars Plaintiff from relitigating the issue of the New

York officials’ immunity from suit regardless of the relief Plaintiff seeks in this action.

        Issue preclusion “bars successive litigation of an issue of fact or law actually litigated and

resolved in a valid court determination essential to the prior judgment, even if the issue recurs in

the context of a different claim.” Taylor v. Sturgell, 553 U.S. 880, 892 (2008) (internal quotation

marks and citation omitted); see Tracy v. Freshwater, 623 F.3d 90, 99 (2d Cir. 2010) (“Collateral

estoppel precludes a party from relitigating in a subsequent action or proceeding an issue clearly

raised in a prior action or proceeding and decided against that party.”) (internal quotation marks

and citations omitted). Indeed, issue preclusion bars a party from relitigating an issue previously

adjudicated, even if the relief the party is seeking in the present litigation is different than the



                                                   7
         Case 1:19-cv-06374-LLS Document 12 Filed 04/29/20 Page 8 of 16



relief sought in the previous litigation. See Baker by Thomas v. Gen. Motors Corp., 522 U.S.

222, 234 (1998) (“We see no reason why the preclusive effects of an adjudication on parties and

those ‘in privity’ with them, i.e., claim preclusion and issue preclusion (res judicata and

collateral estoppel), should differ depending solely upon the type of relief sought in a civil

action.”) (footnote omitted); see id. at 233 n.5 (“an issue of fact or law, actually litigated and

resolved by a valid final judgment, binds the parties in a subsequent action, whether on the same

or a different claim”).

       In the present action, Plaintiff wants to relitigate the issue of the New York officials’

immunity from suit, an issue that Judge Gardephe previously adjudicated in Mir II. Plaintiff

believes he can do so, at least with respect to his claims against the New York officials for

injunctive relief. But issue preclusion bars Plaintiff from relitigating the issue of the New York

officials’ immunity from suit, no matter the relief sought.

               Plaintiff cannot relitigate the issue of the New York officials’ immunity from
               suit, even though he is aware of new information.

       Plaintiff also argues that new information allows him to relitigate the issue of the New

York officials’ immunity from suit. (See ECF 8, at 21-22.) He alleges that he learned in 2018,

that in 2016, some of the California officials “admitted during discovery in another matter . . . ,

that there were no bases to revoke and [that they] denied [him] due process during the

administrative hearing.” (ECF 7, at 7, 111-12.) California officials reported that revocation to

New York and Pennsylvania officials, as well as to “the National Data Bank.” (Id. at 109.) New

York officials then initiated disciplinary proceedings and ultimately revoked Plaintiff’s New

York medical license. (See id. at 109-10.)

       But this new information has nothing to do with the New York officials’ immunity from

suit. It concerns whether those officials were correct in revoking Plaintiff’s New York medical



                                                  8
            Case 1:19-cv-06374-LLS Document 12 Filed 04/29/20 Page 9 of 16



license and enforcing that revocation. Thus, the new information does not allow Plaintiff to

relitigate the issue of the New York officials’ immunity from suit. Cf. Wilder v. Thomas, 854

F.2d 605, 620 (2d Cir. 1988) (new evidence did not disturb the application of issue preclusion

(collateral estoppel) under New York law because, among other reasons, “[t]here is no new

evidence germane to the issue”); see generally Mireles v. Waco, 502 U.S. 9, 12-13 (1991) (“If

judicial immunity means anything, it means that a judge ‘will not be deprived of immunity

because the action he took was in error . . . or was in excess of his authority.’”) (citation

omitted).

                Plaintiff had a full and fair opportunity to litigate the issue of the New York
                officials’ immunity from suit.

       Plaintiff further argues that the Court “should conduct an examination of the record of

[the Mir II] proceeding, taking into account the pleadings, evidence, charge[s], and other relevant

matters,” and not take Judge Gardephe’s holding at face value. (ECF 8, at 23.) He specifically

argues that Judge Gardephe did not afford him a full and fair opportunity in Mir II to litigate the

issue of the New York officials’ immunity from suit because Judge Gardephe did not allow him

leave to amend. (Id. at 22.)

       Judge Gardephe made his decision about the issue of the New York officials’ immunity

from suit in a memorandum opinion and order adjudicating the Mir II defendants’ motions to

dismiss, Mir II, 2015 WL 1408891, and the Second Circuit affirmed that decision, Mir, 668 F.

App’x 368. Thus, Plaintiff had a full and fair opportunity to litigate this issue. 3 What Plaintiff


       3
          Plaintiff litigated this issue in his opposition to the New York officials’ motion to
dismiss in Mir II. (Mir II, ECF 1:13-CV-9172, 51.) He also litigated this issue on appeal in the
Second Circuit. (Mir, ECF 15-1433, 75, at 16 (Plaintiff’s brief on appeal)); Mir, 668 F. App’x at
368-69 (noting that the Second Circuit applies de novo review “to the question of whether
absolute immunity applies,” and “affirm[ing] for substantially the same reasons stated by the
district court”). While Judge Gardephe declined to grant Plaintiff leave to amend in Mir II, it was
because “there [was] no reason to believe that the deficiencies in Mir's claims [could] be cured


                                                  9
         Case 1:19-cv-06374-LLS Document 12 Filed 04/29/20 Page 10 of 16



asks for in this action is for the undersigned to reexamine the issue of the New York officials’

immunity from suit, that is, to second guess Judge Gardephe’s and the Second Circuit’s previous

adjudications on this issue. But that proposed relitigation of this issue is exactly what the

doctrine of issue preclusion prohibits. See Marvel Characters, Inc. v. Simon, 310 F.3d 280, 288

(2d Cir. 2002) (“Collateral estoppel, or issue preclusion, prevents parties or their privies from

relitigating in a subsequent action an issue of fact or law that was fully and fairly litigated in a

prior proceeding.”); see also United States v. Mendoza, 464 U.S. 154, 158 (1984) (“Under the

judicially-developed doctrine of collateral estoppel, once a court has decided an issue of fact or

law necessary to its judgment, that decision is conclusive in a subsequent suit based on a

different cause of action involving a party to the prior litigation. Collateral estoppel . . . serves to

‘relieve parties of the cost and vexation of multiple lawsuits, conserve judicial resources, and, by

preventing inconsistent decisions, encourage reliance on adjudication.’”) (citations and footnote

omitted).

B.      The doctrine of claim preclusion bars Plaintiff’s claims against the California
        officials.

        In Mir II, Judge Gardephe dismissed Plaintiff’s claims against the California officials for

failure to state a claim on which relief may be granted. Mir II, 2015 WL 1408891, at *18-20. In

dismissing Plaintiff’s claims in this action against the California officials, Chief Judge McMahon

held that:

        Plaintiff asserts claims that he previously raised in Mir II, or could have raised in
        that action, against . . . past and present California medical officials. Those claims
        include any arising from the California medical officials’ actions in Plaintiff’s
        California medical disciplinary proceedings, their enforcement of Plaintiff’s
        California medical license’s revocation, and their reporting that revocation to New
        York officials. Plaintiff’s allegations that evidence was later revealed that may call


through re-pleading. Because the New York Defendants [were] entitled to absolute immunity,
leave to amend as to them would [have been] futile.” Mir II, 2015 WL 1408891, at *20.


                                                   10
         Case 1:19-cv-06374-LLS Document 12 Filed 04/29/20 Page 11 of 16



       into question the revocation of both his California and New York medical licenses
       does not change the fact that his claims in this action arise from the same events
       on which Mir II was based – the revocation of those licenses.

(ECF 3, at 12-13.) She therefore dismissed Plaintiff’s claims against the California officials in

this action under the doctrine of claim preclusion, also known as res judicata. (Id. at 13.)

       In his amended complaint, Plaintiff asserts claims against the same California officials

that he named in Mir II (or their successors), arising from the same acts alleged in that action. In

his memorandum, he argues that the doctrine of claim preclusion does not bar his claims against

the California officials because (1) the new information allows him to assert claims against the

California officials, (2) Mir II was not dismissed on the merits, (3) he was not previously

afforded a full and fair opportunity to litigate his previous claims, and (4) “claim preclusion does

not apply due to [the California officials’] dissimilar capacities.” (ECF 8, at 23-29.)

               Plaintiff’s claims in Mir II against the California officials were adjudicated
               on the merits.

       Because Plaintiff’s claims in Mir II against the California officials were dismissed for

failure to state a claim on which relief may be granted, those claims were dismissed on the merits

for the purpose of applying the doctrine of claim preclusion in a subsequent action. See Garcia v.

Superintendent of Great Meadow Corr. Facility, 841 F.3d 581, 583 (2d Cir. 2016).

               Plaintiff had a full and fair opportunity to litigate his claims against the
               California officials in Mir II.

       Plaintiff has already had a full and fair opportunity to litigate his claims against the

California officials, first, in the district court, in opposing the Mir II defendants’ motions to

dismiss (see Mir II, ECF 1:13-CV-9172, 52, 66), and second, in his appeal to the Second Circuit

(ECF 15-1433, at 75 (Plaintiff’s brief on appeal)); see Mir, 668 F. App’x at 368-69.




                                                  11
         Case 1:19-cv-06374-LLS Document 12 Filed 04/29/20 Page 12 of 16



                Claim preclusion bars Plaintiff’s claims against the California officials that
                he previously raised or could have raised.

        Claim preclusion bars a plaintiff from asserting claims that the plaintiff previously

asserted, or could have asserted, against the defendants or their privies, when the original claims

were dismissed on the merits. See Marcel Fashions Grp., Inc. v. Lucky Brand Dungarees, Inc.,

898 F.3d 232, 237 (2d Cir. 2018), cert. granted, 139 S. Ct. 2777 (June 28, 2019). In Mir II,

Plaintiff asserted claims for damages against the New York and California officials in their

individual capacities. Mir II, 2015 WL 1408891, at *1. He argues in his memorandum that

because in this action, he asserts claims against the California officials in their official capacities,

but did not do so in Mir II, claim preclusion does not bar his claims against the California

officials in this action. (ECF 8, at 29-30.)

        But in Mir II, he could have asserted claims against the California officials in their

official capacities arising from their actions in the California medical disciplinary proceedings

and their revocation of his California medical license. See Pike v. Freeman, 266 F.3d 78, 91 (2d

Cir. 2001) (“Whether a claim that was not raised in the previous action could have been raised

therein ‘depends in part on whether the same transaction or connected series of transactions is at

issue, and whether the same evidence is needed to support both claims.’”) (citation omitted). The

fact that he did not do so does not prevent claim preclusion. See Brown Media Corp. v. K&L

Gates, LLP, 854 F.3d 150, 157 (2d Cir. 2017) (“A party cannot avoid the preclusive effect of

[claim preclusion] by asserting a new theory or a different remedy.”) (internal quotation marks

and citation omitted); Johnson v. Ashcroft, 378 F.3d 164, 172 n.10 (2d Cir. 2004) (“[I]t is no

answer to a claim of [claim preclusion] . . . that no decision was reached previously on the

newly-asserted claims.”); cf. Diaz v. Moore, 861 F. Supp. 1041, 1047 (N.D. Fla. 1994) (court not

persuaded that the plaintiff’s previous claims against officials or their privies in their official



                                                  12
           Case 1:19-cv-06374-LLS Document 12 Filed 04/29/20 Page 13 of 16



capacities did not bar, under res judicata, the plaintiff’s present claims against those officials in

their individual capacities because the plaintiff could have asserted those claims in the previous

action).

                Claim preclusion applies, even if Plaintiff asserts that he has new
                information.

       Claim preclusion “applies even where new claims are based on newly discovered

evidence, unless ‘the evidence was either fraudulently concealed or it could not have been

discovered with due diligence.’” L-Tec Elecs. Corp. v. Cougar Elec. Org., Inc., 198 F.3d 85, 88

(2d Cir. 1999) (quoting Saud v. Bank of New York, 929 F.2d 916, 920 (2d Cir. 1991)).

       Plaintiff alleges that his claims are “based on newly discovered evidence . . . [that]

completely exonerates Plaintiff of any wrongdoing [that] resulted in [the] revocation of his

medical license” by California officials. (ECF 8, at 24.) He also alleges that “[t]his evidence was

not available or known to [him] to support a Claim for Injunctive Relief when [the] Mir II

Complaint was filed.” (Id.) But he does not allege that the California officials fraudulently

concealed the new information or that he could not have discovered it with due diligence.

Accordingly, Plaintiff’s claims against the California officials are barred under the doctrine of

claim preclusion.

C.     Claim preclusion also prevents Plaintiff from asserting any other claims against the
       New York officials.

       Plaintiff seems to argue that the New York officials are not immune under the Eleventh

Amendment from suit under § 1983 for his claims arising from their “ministerial acts.” (ECF 8,

at 13-18.) But his claims in Mir II against the New York officials were dismissed under the

doctrine of absolute immunity, Mir II, 2015 WL 1408891, at *10-18, which is considered a

determination on the merits, see, e.g., Wang v. Miller, 356 F. App’x 516, 517 (2d Cir. 2009)

(summary order); Morgan v. Perez, No. 18-CV-2994, 2018 WL 6313183, at *2 (E.D.N.Y. Nov.


                                                  13
         Case 1:19-cv-06374-LLS Document 12 Filed 04/29/20 Page 14 of 16



30, 2018). And it is clear that if he did not assert claims arising from their “ministerial acts” in

Mir II, he could have done so. See Pike, 266 F.3d at 91. Thus, even if issue preclusion did not bar

relitigation of the issue of the New York officials’ immunity from suit, the doctrine of claim

preclusion bars Plaintiff from asserting claims in this action against those officials arising from

the revocation of his New York medical license and the enforcement of that revocation,

including any claims arising from their “ministerial acts.” See Brown Media Corp., 854 F.3d at

157. Thus, there is no need to discuss those officials’ immunity from suit under the Eleventh

Amendment.

D.     Claims under state law

       A district court may decline to exercise supplemental jurisdiction over claims under state

law when it “has dismissed all claims over which it has original jurisdiction.” 28 U.S.C.

§ 1367(c)(3). Generally, “when the federal-law claims have dropped out of the lawsuit in its

early stages and only state-law claims remain, the federal court should decline the exercise of

jurisdiction . . . .” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988) (footnote omitted).

Having dismissed the claims over which the Court has original jurisdiction – Plaintiff’s claims

under federal law – the Court declines to exercise its supplemental jurisdiction over any claims

under state law Plaintiff may be asserting. See Kolari v. New York-Presbyterian Hosp., 455 F.3d

118, 122 (2d Cir. 2006) (“Subsection (c) of § 1367 ‘confirms the discretionary nature of

supplemental jurisdiction by enumerating the circumstances in which district courts can refuse its

exercise.’” (quoting City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173 (1997))).

E.     Warning

       In the November 1, 2019 order, Chief Judge McMahon recounted Plaintiff’s previous

unsuccessful attempts to have this Court (1) intervene in Plaintiff’s then-pending New York

medical disciplinary proceeding (Mir I), and later, (2) grant him monetary relief against the


                                                  14
         Case 1:19-cv-06374-LLS Document 12 Filed 04/29/20 Page 15 of 16



California and New York officials who, by then, had revoked his medical licenses (Mir II). (ECF

3, at 2-4.) The present action constitutes Plaintiff’s third attempt to have this Court call into

question the California and New York medical disciplinary proceedings and the resultant

medical-license revocations.

       Plaintiff is, of course, entitled to appeal this order of dismissal. But while it remains in

effect, he is not entitled to begin new litigation challenging the immunity of the defendants from

the claims he asserts.

       Accordingly, the Court warns Plaintiff that if he files another civil action in this Court

arising from the administrative proceedings that resulted in the revocation of his California or

New York medical licenses, the revocation of either of those licenses, or the enforcement of

either of those revocations, the Court may issue an order barring him from filing any future civil

action in this Court arising from those events without first obtaining from the Court leave to file.

See 28 U.S.C. § 1651.

                                          CONCLUSION

       Plaintiff has consented to electronic service of Court documents. (ECF 9.)

       The Court grants Plaintiff’s motion for permission for electronic case filing. (ECF 10.)

       The Court dismisses this action.

       Because Plaintiff asserts in his amended complaint the same claims that he asserted in his

original complaint, the Court dismisses his federal claims for failure to state a claim on which

relief may be granted and as frivolous.

       The Court declines to consider, under its supplemental jurisdiction, any of Plaintiff’s

claims brought under state law. 28 U.S.C. § 1367(c)(3).




                                                  15
         Case 1:19-cv-06374-LLS Document 12 Filed 04/29/20 Page 16 of 16



     The Court therefore denies all other pending requests as moot. (ECF 11.)

SO ORDERED.

Dated:    April 28, 2020
          New York, New York

                                                           Louis L. Stanton
                                                              U.S.D.J.




                                            16
